COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00016-CR


DAVID WILLIAM                                                         APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant David William pled guilty pursuant to a plea bargain to burglary

of a habitation. The trial court placed him on four years’ deferred adjudication

community supervision. Almost seven months later, the State filed a petition to

adjudicate, alleging several violations, including the commission of a new

offense.   Appellant pled “not true” to all allegations.     After an adjudication

hearing, the trial court found many of the allegations, including that regarding the

      1
       See Tex. R. App. P. 47.4.
commission of a new offense, true. After a sentencing hearing, the trial court

sentenced Appellant to eight years’ confinement.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief.3 This court afforded Appellant the opportunity to file a brief on

his own behalf, but he did not.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf.4 Only then may

we grant counsel’s motion to withdraw.5

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that the appeal is wholly frivolous and without merit. We find nothing in



      2
         Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      4
         See id. at 511.
      5
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


                                          2
the record that might arguably support the appeal.6 Consequently, we grant the

motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 16, 2010




      6
       See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).


                                         3